DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are pending
Claims 1, 4, 5 and 7-13 are currently amended
Claims 1-13 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 08/14/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 1 states “comprising” and instead should state “comprising:”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “A faucet configured to discharge ozone water” on line 1 of claim 1, “a detector configured to detect whether water is flowing” on line 8, “a cold water joint configured to be connected to the cold water resource” on line 3 of claim 2, and “a water mixing valve core configured to move” on lines 4-5 of claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 12
Claim 4 recites the limitation "the water mixing valve mechanism comprises a water mixing valve core configured to move relative to the faucet body and also comprises a handle” on lines 4-5.  It is unclear what also comprises a handle, the water mixing valve mechanism or the water mixing valve core?  Claim 5 is also rejected since this claim depends on claim 4.
Claim 12 recites the limitation "the detector is disposed in the connecting base and is disposed above the joint” on line 8.  It is unclear what is disposed above the joint, the detector or the connecting base?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosko et al. (U.S. 2014/0352799 A1) (hereinafter “Rosko”).

Regarding Claim 1:
Rosko teaches a faucet configured to discharge ozone water (see FIG. 1, a faucet 10) (see paragraphs 2 and 38) (Examiner’s note:  the current structural claim limitations are taught and disclosed by the figures of Rosko) (see FIG. 7 further illustrating an ozone generator and numerous sensors.  Although one may interpret that Rosko does not explicitly teach the specific arrangement and configuration of the structural limitations, such as one structure being between two other structures, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify and rearrange the structural limitations, as recited in amended, independent claim 1, in order to effectively and efficiently purify untreated water and to further discharge ozone water), comprising:
a faucet body,
a water mixing valve mechanism,
a water processor,
a control switch,
a processor,
a control valve, and
a detector configured to detect whether water is flowing through the detector, wherein:
the faucet body comprises a faucet outlet,

the water processor comprises a water processing passage and an ozone generator connected to the water processing passage,
the control switch is electrically connected to the processor,
the processor is electrically connected to the ozone generator,
the control valve is disposed between the cold water resource and an inlet of the water processing passage, 
an outlet of the water processing passage is connected to the faucet outlet,
the detector is disposed between the mixed water outlet of the water mixing valve mechanism and the inlet of the water processing passage, and
the processor is also electrically connected to the detector and the control valve to close the control valve and the ozone generator when the detector detects the water flowing through the detector.

Regarding Claim 2:
Rosko teaches the faucet configured to discharge the ozone water according to claim 1, further comprising:
a cold water joint configured to be connected to the cold water resource, wherein:
the cold water joint is connected to an inlet of the control valve and a water flowing pipe, and
Examiner’s note:  the current structural claim limitations are taught and disclosed by the figures of Rosko) (see FIG. 7 further illustrating an ozone generator and numerous sensors).

Regarding Claim 3:
Rosko teaches the faucet configured to discharge the ozone water according to claim 2, further comprising:
a three-way joint, wherein:
three ports of the three-way joint are respectively connected to the cold water inlet, the inlet of the control valve, and the water flowing pipe (see FIG. 1, a faucet 10) (see paragraphs 2 and 38) (Examiner’s note:  the current structural claim limitations are taught and disclosed by the figures of Rosko) (see FIG. 7 further illustrating an ozone generator and numerous sensors).

Regarding Claim 4:
Rosko teaches the faucet configured to discharge the ozone water according to claim 1, wherein:
the water mixing valve mechanism is disposed on the faucet body,
the water mixing valve mechanism comprises a water mixing valve core configured to move relative to the faucet body and also comprises a handle,

the handle drives the water mixing valve core (see FIG. 1, a faucet 10) (see paragraphs 2 and 38) (Examiner’s note:  the current structural claim limitations are taught and disclosed by the figures of Rosko) (see FIG. 7 further illustrating an ozone generator and numerous sensors).

Regarding Claim 5:
Rosko teaches the faucet configured to discharge the ozone water according to claim 4, wherein the handle and the control switch are disposed on two sides of the faucet body (see FIG. 1, a faucet 10) (see paragraphs 2 and 38) (Examiner’s note:  the current structural claim limitations are taught and disclosed by the figures of Rosko) (see FIG. 7 further illustrating an ozone generator and numerous sensors).

Regarding Claim 6:
Rosko teaches the faucet configured to discharge the ozone water according to claim 1, wherein the detector comprises a flow detector (see FIG. 1, a faucet 10) (see paragraphs 2 and 38) (Examiner’s note:  the current structural claim limitations are taught and disclosed by the figures of Rosko) (see FIG. 7 further illustrating an ozone generator and numerous sensors).




Rosko teaches the faucet configured to discharge the ozone water according to claim 1, further comprising:
a control box, wherein:
the processor, the water processor, the control valve, and the detector are disposed in the control box (see FIG. 1, a faucet 10) (see paragraphs 2 and 38) (Examiner’s note:  the current structural claim limitations are taught and disclosed by the figures of Rosko) (see FIG. 7 further illustrating an ozone generator and numerous sensors).

Regarding Claim 8:
Rosko teaches the faucet configured to discharge the ozone water according to claim 1, further comprising:
a suction passage, wherein:
the water processing passage comprises a water passing hole and a changed chamber disposed along a water flow direction,
a water passing area of the changed chamber is larger than a water passing area of the water passing hole,
an inner port of the suction passage is disposed on an inner wall of the changed chamber, and
the ozone generator is connected to the suction passage (see FIG. 1, a faucet 10) (see paragraphs 2 and 38) (Examiner’s note:  the current structural 

Regarding Claim 9:
	Rosko teaches the faucet configured to discharge the ozone water according to claim 1, further comprising:
	a light-emitting display, wherein:
		the light-emitting display is electrically connected to the processor (see FIG. 1, a faucet 10) (see paragraphs 2 and 38) (Examiner’s note:  the current structural claim limitations are taught and disclosed by the figures of Rosko) (see FIG. 7 further illustrating an ozone generator and numerous sensors).

Regarding Claim 10:
	Rosko teaches the faucet configured to discharge the ozone water according to claim 1, further comprising:
	a power supply, wherein:
		the power supply is electrically connected to the control valve, the processor, the ozone generator, and the detector (see FIG. 1, a faucet 10) (see paragraphs 2 and 38) (Examiner’s note:  the current structural claim limitations are taught and disclosed by the figures of Rosko) (see FIG. 7 further illustrating an ozone generator and numerous sensors).



	Rosko teaches the faucet configured to discharge the ozone water according to claim 1, wherein:
	the faucet outlet is connected to a water outlet hose,
	the water outlet hose is connected between the faucet outlet and the outlet of the water processing passage, and 
	the faucet outlet is retractably connected to the faucet body (see FIG. 1, a faucet 10) (see paragraphs 2 and 38) (Examiner’s note:  the current structural claim limitations are taught and disclosed by the figures of Rosko) (see FIG. 7 further illustrating an ozone generator and numerous sensors).

Regarding Claim 12:
	Rosko teaches the faucet configured to discharge the ozone water according to claim 1, further comprising:
	a connecting base, wherein:
		the connecting base is integrally molded with a three-way joint,
		an inner side of the connecting base comprises a cold water passage,
		the connecting base comprises a joint for a mixing water pipe and a joint for the water processing passage, and
		the detector is disposed in the connecting base and is disposed above the joint for the mixing water pipe (see FIG. 1, a faucet 10) (see paragraphs 2 and 38) (Examiner’s note:  the current structural claim limitations are taught and disclosed by 

Regarding Claim 13:
	Rosko teaches the faucet configured to discharge the ozone water according to claim 1, wherein:
	the faucet operates in an ozone water mode and an ordinary water mode, when the faucet in the ozone water mode:
		the water mixing valve mechanism is closed,
		no water flows through the detector,
		the control switch is operated to control the control valve and the ozone generator to both be opened,
		cold water from a joint of the cold water resource flows through a cold water pipe, a cold water joint, a three-way joint, and the control valve to enter into the inlet of the water processing passage,
		the water processing passage sucks ozone generated by the ozone generator through a suction passage,
		the ozone and the cold water are mixed to generate ozone water,
		the ozone water flows through the outlet of the water processing passage, an outlet hose, and the faucet outlet to discharge the ozone water,
		the control valve, disposed in the three-way joint, is opened, and a cold water passage is opened,
	when the faucet in the ordinary water mode:

		the control valve and the ozone generator are closed,
		a handle of the faucet is operated to adjust water temperature,
		the cold water from the joint of the cold water resource flows through the cold water pipe, the cold water joint, the three-way joint, and a water flowing pipe to enter into the cold water inlet of the water mixing valve mechanism,
		hot water from a joint of the hot water resource flows through a hot water pipe to enter into the hot water inlet of the water mixing valve mechanism,
		mixed water from the mixed water outlet of the water mixing valve mechanism flows through a mixing water pipe, the detector, and the inlet of the water processing passage to enter into the water processing passage,
		the mixed water and air sucked into the water processing passage are mixed to generate ordinary water in the water processing passage,
		the ordinary water flows through the outlet of the water processing passage, the outlet hose and the faucet outlet to discharge the ordinary water, and
		the control valve, disposed in the three-way joint, is closed and the cold water passage is closed to define two independent passages (see FIG. 1, a faucet 10) (see paragraphs 2 and 38) (Examiner’s note:  the current structural claim limitations are taught and disclosed by the figures of Rosko) (see FIG. 7 further illustrating an ozone generator and numerous sensors).



Other Reference Considered
Zhuang Shilang (CN 205244469 U) teaches a faucet system including a valve mechanism and a processor.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773